       Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 1 of 23




1 Jaburg & Wilk, P.C.
  3200 N. Central Avenue, 20th Floor
2 Phoenix, AZ 85012
  602.248.1000
3
  David Farren (007384)
4 dnf@jaburgwilk.com
  Jeffrey A. Silence (029143)
5 jxs@jaburgwilk.com
  Alden A. Thomas (031900)
6 aat@jaburgwilk.com
7 Attorneys for Plaintiff
8
                                    UNITED STATES DISTRICT COURT
9
                                      FOR THE DISTRICT OF ARIZONA
10
11    Diana Heckman,                                 Case No.
12                       Plaintiff,
                                                     Complaint
13    v.
14    Rio Verde Community Association, an            Demand for Jury Trial
      Arizona corporation,
15
                         Defendant.
16
17
              Plaintiff Diana Heckman (“Plaintiff” or “Diana”) alleges:
18
                                         PARTIES AND JURISDICTION
19
              1.       Plaintiff is an Arizona citizen who resides in Maricopa County, Arizona.
20
              2.       Defendant Rio Verde Community Association (hereinafter “Defendant” or
21
     “Rio Verde”), an Arizona corporation, is a citizen of Arizona with its principal place of
22
     business located in Maricopa County, Arizona.
23
              3.       Rio Verde is Plaintiff’s former employer.
24
              4.       Plaintiff alleges violation of the Fair Labor Standards Act of 1938, as
25
     amended, 29 U.S.C. § 201, et seq. (the “FLSA”).
26
                       This Court has federal question subject matter jurisdiction of Plaintiff’s
27
     federal claims this case pursuant to 28 U.S.C. § 1331.
28
     21374-21374-00001\\DNF\\DNF\\4018362.1
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 2 of 23




 1                This Court has supplemental subject matter jurisdiction of Plaintiff’s state
 2 law claims this case pursuant to 28 U.S.C. § 1367.
 3                This Court has personal jurisdiction of Defendant in this action.
 4         8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).
 5                                GENERAL ALLEGATIONS
 6         9.     Rio Verde is an Arizona non-profit corporation/homeowner’s association
 7 (HOA) that governs a rural community of mostly elderly residents.
 8         10.    Rio Verde currently has more than 1,000 residents.
 9         11.    Upon information and belief, Rio Verde has a contract with the United
10 States Post Office (USPO) to deliver mail to its residents.
11         12.    Rio Verde hired Diana in 1997 to work in its community post office (the
12 “Rio Verde Post Office”).
13         13.    Diana has faithfully worked for Rio Verde in the Rio Verde Post Office
14 for the past 23 years.
15         14.    Rio Verde hired Diana to work in the Rio Verde Post Office pursuant to a
16 contract that described her as an “independent contractor” rather than an employee.
17         15.    On or about May 3, 2019, Rio Verde required Diana to sign another
18 contract effective July 1, 2019, that again described her as an “independent contractor”
19 rather than an employee.
20         16.    The forgoing contracts describing Diana as an “independent contractor”
21 are not controlling with regard to her purported status as an independent contractor.
22         17.    Diana has never been an “independent contractor” providing independent,
23 for-hire, non-exclusive services to Rio Verde; she has always been a misclassified Rio
24 Verde employee for the past 23 years.
25                          Diana’s 23-Year Employment with Rio Verde
26         18.    Based on the terms of the forgoing contracts, the economic reality of her
27 position, the work she performed, and other factors considered under federal and state
28                                               2
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 3 of 23




 1 laws, including the FLSA, Diana is and has been a misclassified “employee” of Rio
 2 Verde for the past 23 years.
 3         19.     Diana was paid a salary of $48,324.00 per year.
 4         20.     Without limitation, the employment relationship between Diana and Rio
 5 Verde is evidenced by the nature of the work Diana was hired to perform for Rio Verde,
 6 including:
 7           (a)    She spent most of her time (more than 50%) performing tasks that did
 8 not require any special knowledge or expertise;
 9           (b)    She spent no time “managing” anyone;
10           (c)    She spent no time doing anything that required her to exercise her own
11 independent judgment or discretion;
12           (d)    Her actual job was essentially a mail clerk – to accept deliveries of
13 letters and packages sent to residents of Rio Verde and surrounding areas and to hand
14 them out to their recipients;
15           (e)    She weighed packages and sold stamps and postage;
16           (f)    She collected money for Rio Verde and made daily bank deposits on its
17 behalf;
18           (g)    She occasionally sealed Rio Verde’s mailings, put postage on them, and
19 mailed them out at its request;
20           (h)    She did not have the power to hire, supervise, discipline or fire other Rio
21 Verde employees; and.
22           (i)    She generally interacted with the residents of Rio Verde and surrounding
23 areas, acting as the “face” of Rio Verde and its day-to-day goodwill social connection to
24 its many residents;
25         21.     Without limitation, the employment relationship between Diana and Rio
26 Verde is evidenced by the control and direction that Rio Verde exercised, or was able to
27 exercise, including:
28                                               3
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 4 of 23




 1             (a)    Rio Verde provided Diana with a mandatory place to work;
 2             (b)    She was not allowed to conduct any other business or do any work other
 3 than what Rio Verde employed her to do at that place;
 4             (c)    She was at all times subject to Rio Verde’s control, direction and right to
 5 control her work in fact and in practice;
 6             (d)    She was at all times subject to the control, management and direction of
 7 her supervisor, Doris Findling, Rio Verde’s Controller.
 8             (e)    She was at all times required to adhere to and follow all USPO rules,
 9 regulations and polices, which were adopted, imposed or passed on her, and enforced by
10 Rio Verde;
11             (f)    Rio Verde at all times dictated, scheduled and controlled the days and
12 hours she was required to work during each work week;
13             (g)    Rio Verde paid for and provided the equipment, tools, furnishings and
14 supplies she needed to perform her duties, including, without limitation, a postage
15 meter, a scale, a wheeled sorter, a letter sorter, a bag rack, a safe, a cash register, all
16 furniture, a rolling cart, a dolly, wire letter baskets, a typewriter table, and a printer and
17 tablet.
18             (h)    Rio Verde was responsible for maintaining and cleaning the building
19 where she worked;
20             (i)    Rio Verde imposed a form of dress code on her;
21             (j)    Her work has been a regular, integral part of Rio Verde’s business and
22 operations, and she performed the work in the usual and regular course of its business;
23             (k)    The duration of her 2019 contract is 12 months;
24           22.     Without limitation, the employment relationship between Diana and Rio
25 Verde is evidenced by the economic realities of that relationship, which include:
26             (a)    Rio Verde held Diana out as an employee, a part of the organization;
27
28                                                 4
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 5 of 23




 1           (b)    Her 2019 contract does not compensate her per task performed; Rio
 2 Verde paid her an annual salary of $48,324.00/year; $4,027.00/month; $1,006.74/week;
 3           (c)    As set forth in detail below, she regularly worked more than a full-time
 4 schedule; she regularly worked more than 40 hours per work week;
 5           (d)    RIO Verde at all times was aware that she regularly worked more than
 6 40 hours per work week.
 7         23.      Accordingly, Diana is and always has been an employee of Rio Verde.
 8                   Rio Verde Willfully Never Paid Overtime Pay to Diana
 9         24.     Rio Verde is a business engaged in interstate commerce.
10         25.     During the entire 23 years Diana worked for Rio Verde, Rio Verde has
11 never complied or attempted to comply with 29 U.S.C. §207 (the “FLSA Overtime
12 Provisions”).
13         26.     Rio Verde has always been aware of the FLSA Overtime Provisions.
14         27.     Rio Verde’s continuing violations of the FLSA Overtime Provisions have
15 always been willful in that, inter alia, Rio Verde knew or showed reckless disregard for
16 whether its actions violated the FLSA.
17         28.     Rio Verde has always been aware that Diana has regularly worked more
18 than 40 hours per workweek.
19         29.     Rio Verde has never kept adequate records or any records of the hours per
20 workweek Diana has worked, including for the three-year period relevant to her FLSA
21 claims (the “Relevant Three-Year Period”).
22         30.     Diana has created a reasonably accurate, good faith summary of the hours
23 she worked per workweek, attached as Exhibit A to this Complaint.
24         31.     As set forth and calculated on Exhibit A, Diana worked a total of 1,173.5
25 overtime hours, during the Relevant Three-Year Period and Rio Verde willfully failed
26 to pay her a total amount of not less than $48,896.48 in overtime pay during the
27 Relevant Three-Year Period.
28                                              5
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 6 of 23




 1         32.    Based on her salary of $48,324.00 per year, Diana earned $4,027.00 per
 2 month, $929.00 per workweek. Her average regular rate of pay per non-overtime hour,
 3 therefore, was $23.23 per hour.
 4         33.    Based on the forgoing facts and the nature of her job, Diana was never an
 5 exempt employee for purposes of the FLSA Overtime Provisions.
 6         34.    Federal law requires all employers such as Rio Verde to pay non-exempt
 7 employees for all hours worked in excess of 40 hours per workweek at the rate of 1.5
 8 times an employee’s normal, regular rate of pay.
 9         35.    Accordingly, Rio Verde willfully failed to pay Diana a total of not less
10 than 1,173.5 hours x ($23.23 x 1.5% = $34.85 per hour) = $40,896.48 in overtime pay
11 during the Relevant Three-Year Period.
12         36.    Federal law further mandates liquidated damages for an employer’s failure
13 to pay overtime pay.
14         37.    Accordingly, pursuant to the FLSA Overtime Provisions, Rio Verde is
15 liable to Diana for not less than $40,896.48 x 2 = $81.792.95 in statutory liquidated
16 damages during the Relevant Three-Year Period, as mandated by federal law.
17                   Rio Verde Wrongfully Forced Diana to Hire Someone
18                         to Help to Keep Up with Her Workload
19         38.    In 2018, Diana’s workload and hours working were taking a heavy toll on

20 her health and welfare, and she asked Rio Verde to provide her with help.
21        39.    Due to health conditions and the time required to fulfill her job duties,

22 Diana could not physically continue to fulfill her job duties without help.
23              She requested help, but Rio Verde told her that it was her responsibility to

24 obtain and pay for the help she requested out of her own salary.
25        41.   With no other viable option, beginning in or about March 2018, in order

26 to keep her job and continue to fulfill her job duties, Diana obtained an assistant to help
27
28                                               6
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 7 of 23




 1 her work at the Rio Verde Post Office, Jan McNally, who she paid approximately
 2 $13.00 per hour to assist her from then through April 2019.
 3         42.    In November 2019, again with no other viable option, in order to continue
 4 to fulfill her job duties, Diana obtained another assistant to help her work at the Rio
 5 Verde Post Office, Heidi Middleton, who she also paid approximately $13.00 per hour
 6 to assist her from then through March 2020.
 7         43.    Diana has calculated the total amounts she paid Ms. McNally and Ms.
 8 Middleton to help her: to Ms. Ms. McNally, from April 14, 2017 through April 19, 2019
 9 = 591.5 hours at $13.00/hr. 7 = $7,727.50; and to Ms. Middleton, from November 12,
10 2019, through March 23, 2020 = 152 hours at $13.00/hr. = $2,012.00, for a total amount
11 of $9,739.50, calculated and set forth on Exhibit B to this Complaint.
12         44.    Diana would not have had to hire Ms. McNally or Ms. Middleton to help
13 her during this period but for Rio Verde’s wrongfully misclassifying and treating her as
14 an independent contractor rather than an employee.
15         45.    Diana has suffered out-of-pocket losses and damages in a total principal
16 amount of $9,739.50 as the result of Rio Verde’s wrongful misclassification.
17                 Rio Verde Wrongfully Terminated Diana Under State Law
18         46.    Despite her 23 years of faithful service, Rio Verde terminated Diana on
19 April 3, 2020, under the following circumstances.
20         47.    In the midst of the current novel coronavirus Covid-19 pandemic, in early
21 to mid-March 2020, Diana complained to Rio Verde about her working conditions, in
22 particular its failure and refusal to provide a clean, healthy and safe workplace in light
23 of the Covid-19 pandemic and the Governor’s shut-down and stay-at-home orders.
24         48.    She complained on behalf of herself and the more than 1,000 residents of
25 Rio Verde and the surrounding communities.
26         49.    Rio Verde ignored her complaints and refused to allow her to shut down
27 the Rio Verde Post Office, even temporarily, or to properly clean or sanitize her
28                                               7
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 8 of 23




 1 workplace for her benefit as well as the benefit of the public and the Post Office
 2 customers who regularly frequented her workplace and regularly grouped together and
 3 came into contact with her.
 4         50.    As conditions worsened, Diana became alarmed and continued to press
 5 Rio Verde to close the Rio Verde Post Office or, at the very least, properly clean and
 6 sanitize her workplace for her benefit as well as its Rio Verde Post Office customers.
 7 She also requested that Rio Verde install Plexiglas widows, but Rio Verdi refused to
 8 implement any of her requests, at least until after it terminated her.
 9         51.    On or about March 25, 2020, at around 8:00 a.m., Diana talked to Doris
10 Findling, her supervisor, to report that a homeowner had called to say he and his wife
11 were sick and that his neighbor did not feel comfortable using his Post Office key. She
12 also reported to Ms. Findling that four of the five Fountain Hills mail carriers who had
13 been sent home had one her collections the week before.
14         52.    Later that same day, at around 12:00 p.m., Ms. Findling and Dick Bush,
15 the Rio Verde President, called her back. Mr. Bush was unsympathetic. He accused her
16 of spreading rumors and told her to call 911 if she did not feel well.
17         53.    Later that same day, the Rio Verde area Fire District sent out a notice
18 addressing rumors that the a member of the community had tested positive for the
19 Covid-19 virus.
20         54.    On or about that same day, Rio Verde President sent out a notice to its
21 1,000 + residents that its annual meeting would be held by teleconference and reported
22 that Rio Verde had met with a Mayo Clinic physician, Dr. Brand, who re-emphasized
23 that Rio Verde residents be advised to call 911 if they experience Covid-19 symptoms;
24 Rio Verde’s President specifically ad advised its residents: “To be safe, we should all
25 act as if COVID-19 is here.”
26         55.    Diana’s supervisor, Ms. Findling, and chastised Diana for complaining
27 and refused to do anything about the concerns she was repeatedly complaining about.
28                                               8
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 9 of 23




 1         56.    Diana’s complaints were disclosures she made in a reasonable manner that
 2 she had information or a reasonable belief that Rio Verde had violated, or was violating,
 3 or would violate the Arizona Constitution and statutes of this state, including, without
 4 limitation, A.R.S. § 23-403(A) (employer’s duty to protect employees from workplace
 5 hazards); A.R.S. § 36-181, et seq. (regarding the public protection authority of local
 6 health agencies) and attendant regulations, A.R.S. § 36-601 (public nuisances dangerous
 7 to public health), A.R.S. § 36-787 (public health emergencies), and A.R.S. § 36-788
 8 (isolation and quarantine during a state of emergency).
 9         57.    Doris Findling was a Rio Verde officer and management representative
10 who Diana reasonably believed was in a managerial or supervisory position and had the
11 authority to investigate the information provided by her and to take action to prevent
12 any further violations of the Arizona Constitution and statutes of this state.
13         58.    On or about March 30, 2020, Rio Verde sent out another notice to its
14 1,000 + residents for the week of March 30 – April 6 informing them that the Rio Verde
15 Board and staff “continue to discuss and modify its proactive plan to protect our
16 Community” and that its Community Center and pool and its Rio Lane Pool and Sport
17 Complex was closed until further notice.
18         59.    The Rio Verde March 30, 2020, notice further advised its residents that its
19 Rio Verde Post Office would remain open, subject to some “simple guidelines,”
20 including limiting then number of people at the Post Office.
21         60.    Diana further complained to Doris Findling and insisted that her health
22 and safety and the health and safety of the Rio Verde Post Office residents be protected
23 by closing it down, as it had appropriately done with other community facilities.
24         61.    Ms. Findling’s response to Diana this time was to suggest that she find a
25 replacement who was younger and healthier to continue operating the Post Office.
26         62.    On or about March 30, 2020, frustrated, concerned and alarmed, Diana
27 took matters into her own hands and sent a letter to Ms. Findling, her supervisor, to
28                                               9
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 10 of 23




 1 inform her that the Rio Verde Post Office would be temporarily closed until further
 2 notice, that Rio Verde had failed to acknowledge the Post office as one of its high-risk
 3 areas, and that she personally was at an even higher risk because of her age and a pre-
 4 existing condition.
 5         63.    Rio Verde management did not appreciate Diana’s effort to do what Rio
 6 Verde should have done to comply with government orders and Arizona law to protect
 7 her health and safety and the health and safety of its residents.
 8         64.    On or about March 30, 2020, Diana was unceremoniously escorted out of
 9 the Rio Verde Post office building and asked to surrender her keys.
10         65.    On or about April 3, 2020, the USPO postal workers union and the local
11 news media reported that five (5) postal workers in the nearby Town of Fountain Hills
12 had tested positive for the Covid-19 virus.
13         66.    On or about that same day, April 3, 2020, Diana sent out a second letter to
14 the Rio Verde Board of Directors, alerting them to these urgent health and safety issues
15 and explaining that her March 30, 2020, letter was not a letter of resignation.
16         67.    On or about April 3, 2020, Rio Verde terminated Diana because of and in
17 retaliation for her complaints and efforts to protect her health and safety and the health
18 and safety of its residents and for her “whistleblowing” on its reasonably perceived
19 violations of the Arizona Constitution and Arizona statutes.
20         68.    To this day, the Rio Verde Board has not responded to her complaints.
21         69.    At no time during her employment since July 1, 2017, did Rio Verde
22 provide Diana with paid sick time mandated by Arizona law.
23         70.    Diana is entitled to an award of her costs and attorney fees incurred in
24 connection with this case pursuant to 29 U.S.C. § 216 with regard to her federal claims
25 and, at her option, Article 12 of her contract with Rio Verde or A.R.S. § 12-341.0 and/or
26 A.R.S. § 23-364(G).
27         71.    Plaintiff demands a jury trial of all claims and issues alleged.
28                                               10
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 11 of 23




1                                        COUNT ONE
2                            (Declaratory Judgment – Federal Law)
            72.    Plaintiff alleges all prior allegations in this Complaint.
3
            73.    Pursuant to 28 U.S.C. § 2201, Diana is entitled to a declaratory judgment
4
     to declare her rights and the status of her legal relations with Rio Verde during all times
5
     relevant to her claims made in this case.
6
            74.    Specifically, based on the facts and factors set forth above, Diana seeks an
7
     order and declaration of this Court that, without limitation, in accordance with the
8
     applicable FLSA factor test, she has been at all relevant times a misclassified employee
9
     who has been and is entitled to the benefits of all federal laws pertaining to employee
10
     status, rights, wages and other benefits, including the FLSA, 29 U.S.C. §201 et seq., for
11
     all purposes of her federal law claims made in this case.
12
            75.    Pursuant to 29 U.S.C. §216(b), Rio Verde is liable to Diana for an award
13
     of her costs and attorney fees incurred in connection with this action.
14
            WHEREFORE, Plaintiff requests judgment against Defendant as follows:
15
                          For an order and declaration of this Court that, without limitation,
16
     in accordance with the applicable FLSA factor test for determining employee status,
17
     Plaintiff is and has been at all relevant times a misclassified employee who has been and
18
     is entitled to the benefits of all federal laws pertaining to employee rights, wages and
19
     other benefits, including the FLSA, 29 U.S.C. §201, et seq., for all purposes of her
20
     federal law claims made in this case.
21
                          For an award of her costs and reasonable attorney fees; and
22
                          For such other and further relief as is proper and just.
23
24                                      COUNT TWO
                              (Declaratory Judgment – State Law)
25
            76.    Plaintiff alleges all prior allegations in this Complaint.
26
27
28                                                11
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 12 of 23




 1         77.    Pursuant to A.R.S. § 12-1832, Diana is entitled to a declaratory judgment
 2 to declare her rights and the status of her legal relations with Rio Verde during all times
 3 relevant to her claims made in this case.
 4         78.    Specifically, based on the facts set forth above, Diana seeks an order and
 5 declaration of this Court that, without limitation, in accordance with the applicable
 6 Arizona factor test for determining employee status under the Employment Protection
 7 Act (EPA) and the state Paid Sick Time law, she was and at all relevant times has been
 8 a misclassified employee who has been and is entitled to the benefits of all state laws
 9 pertaining to employee status, rights, wages and other benefits, including the Arizona
10 Employment Protection Act (EPA), A.R.S. § 23-1501, for all purposes of her state law
11 claims made in this case.
12         79.    Specifically, also based on the facts set forth above, Diana seeks an order
13 and declaration of this Court that, without limitation, her contract with Rio Verde was
14 not an independent contractor agreement, but was in substance a written employment
15 agreement subject to the laws of the State of Arizona.
16         80.    Pursuant to, at her option, Article 12 of her contract with Rio Verde or
17 A.R.S. § 12-341.01 and/or A.R.S. § 23-364(G), Rio Verde is liable to Diana for an
18 award of her costs and attorney fees incurred in connection with this action.
19         WHEREFORE, Plaintiff requests judgment against Defendant as follows:
20                       For an order and declaration of this Court that, without limitation,
21 in accordance with the applicable Arizona factor test for determining employee status
22 under the Employment Protection Act (EPA) and the state Paid Sick Time law, Plaintiff
23 was and at all relevant times has been a misclassified employee who has been and is
24 entitled to the benefits of all state laws pertaining to employee rights, wages and other
25 benefits, including the EPA, A.R.S. § 23-1501, for all purposes of her state law claims
26 made in this case.
27
28                                              12
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 13 of 23




 1                      For an order and declaration of this Court that, without limitation,
 2 her contract with Rio Verde was not an independent contractor agreement, but was in
 3 substance a written employment agreement subject to the laws of the State of Arizona.
 4                      For an award of her costs and reasonable attorney fees; and
 5                      For such other and further relief as is proper and just.
 6                                  COUNT THREE
 7                            (FLSA Overtime Pay Violations)
 8        81.    Plaintiff alleges all prior allegations in this Complaint.

 9        82.    Rio Verde is a business engaged in interstate commerce.

10        83.    Diana was at all relevant times a misclassified employee.

11        84.    As alleged, during the Relevant Three-Year Period, from April 3, 2017,

12 through April 3, 2020, the date of her termination, Diana regularly worked more than 40
13 hours in each workweek.
14        85.      During the entire time 23 years Diana worked for Rio Verde, including

15 during the Relevant Three-Year Period, Rio Verde has never complied or attempted to
16 comply with 29 U.S.C. §207, the FLSA Overtime Provisions.
17        86.    Rio Verde has always been aware of the FLSA Overtime Provisions.

18        87.    Rio Verde’s continuing violations of the FLSA Overtime Provisions have

19 always been willful within the meaning of 29 U.S.C. §255(a) in that, inter alia, Rio
20 Verde knew or showed reckless disregard for whether its actions violated the FLSA.
21        88.    Rio Verde has never kept adequate records or any records of the hours per

22 workweek Diana has worked, including during the Relevant Three-Year Period.
23      89.   Diana has created a reasonably accurate, good faith summary of the hours

24 she worked per workweek (“Summary”), attached as Exhibit A to this Complaint.
25       90.   As set forth and calculated on Exhibit A, based on her average regular rate

26 of pay per non-overtime hour and the number of hours she worked in excess of 40 hours
27 per workweek, Diana worked a total of 1,173.5 overtime hours, during the Relevant
28                                              13
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 14 of 23




 1 Three-Year Period and Rio Verde willfully failed to pay her a total amount of not less
 2 than $48,896.48 in overtime pay during the Relevant Three-Year Period.
 3         91.    Pursuant to the 29 U.S.C. §216(b), Rio Verde is liable to Diana for not
 4 less than $48,896.48 x 2 = $81.792.95 in statutory liquidated damages during the
 5 Relevant Three-Year Period, as mandated by federal law.
 6         92.    Pursuant to 29 U.S.C. §216(b), Rio Verde is liable to Diana for an award
 7 of her costs and attorney fees incurred in connection with this action.
 8         WHEREFORE, Plaintiff requests judgment against Defendant as follows:
 9                       For statutory liquidated damages in the principal amount of not less
10 than $81,792.95;
11                       For pre-judgment interest on all such amounts at the legal rate from
12 the date of loss or damage though the date of judgment;
13                       For an award of her costs and reasonable attorney fees; and
14                       For such other and further relief as is proper and just.
15                                      COUNT FOUR
16                              (Violation of the Arizona EPA)
17                Plaintiff alleges all prior allegations in this Complaint.

18                As alleged, despite her 23 years of faithful service, Rio Verde terminated

19 Diana on April 3, 2020, under the following circumstances.
20       95.   In the midst of the current novel coronavirus Covid-19 pandemic, in early

21 to mid-March 2020, Diana complained to Rio Verde about her working conditions, in
22 particular its failure and refusal to provide a clean, healthy and safe workplace in light
23 of the Covid-19 pandemic and the Governor’s shut-down and stay-at-home orders.
24        96.   She complained on behalf of herself and the more than 1,000 residents of

25 Rio Verde and the surrounding communities.
26       97.   Rio Verde ignored her complaints and refused to allow her to shut down

27 the Rio Verde Post Office, even temporarily, or to properly clean or sanitize her
28                                               14
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 15 of 23




 1 workplace for her benefit as well as the benefit of the public and the Post Office
 2 customers who regularly frequented her workplace and regularly grouped together and
 3 came into contact with her.
 4         98.    As conditions worsened, Diana became continued to press Rio Verde to
 5 close the Rio Verde Post Office or, at the very least, properly clean and sanitize her
 6 workplace for her benefit as well as its Rio Verde Post Office customers.
 7         99.    Diana’s supervisor, Doris Findling, and chastised Diana for complaining
 8 and refused to do anything about the concerns she was repeatedly complaining about.
 9         100.   Diana’s complaints were disclosures she made in a reasonable manner that
10 she had information or a reasonable belief that Rio Verde had violated, or was violating,
11 or would violate the Arizona Constitution and statutes of this state, including, without
12 limitation, A.R.S. § 23-403(A) (employer’s duty to protect employees from workplace
13 hazards); A.R.S. § 36-181, et seq. (regarding the public protection authority of local
14 health agencies) and attendant regulations, A.R.S. § 36-601 (public nuisances dangerous
15 to public health), A.R.S. § 36-787 (public health emergencies), and A.R.S. § 36-788
16 (isolation and quarantine during a state of emergency).
17         101.   Doris Findling was a Rio Verde officer and management representative
18 who Diana reasonably believed was in a managerial or supervisory position and had the
19 authority to investigate the information provided by her and to take action to prevent
20 any further violations of the Arizona Constitution and statutes of this state.
21         102.   Diana further complained to Doris Findling and insisted that her health
22 and safety and the health and safety of the Rio Verde Post Office residents be protected
23 by closing it down, as it had appropriately done with other community facilities.
24         103.   Ms. Findling’s response to Diana this time was to suggest that she find a
25 replacement who was younger and healthier to continue operating the Post Office.
26         104.   On or about March 30, 2020, frustrated, concerned and alarmed, Diana
27 took matters into her own hands and sent a letter to Ms. Findling, her supervisor, to
28                                               15
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 16 of 23




 1 inform her that the Rio Verde Post Office would be temporarily closed until further
 2 notice, that Rio Verde had failed to acknowledge the Post office as one of its high-risk
 3 areas, and that she personally was at an even higher risk because of her age and a pre-
 4 existing condition.
 5         105.   Rio Verde management did not appreciate Diana’s effort to do what Rio
 6 Verde should have done to comply with government orders and Arizona law to protect
 7 her health and safety and the health and safety of its residents.
 8         106.   On or about March 30, 2020, Diana was unceremoniously escorted out of
 9 the Rio Verde Post office building and asked to surrender her keys.
10         107.   On or about April 3, 2020, the USPO postal workers union and the local
11 news media reported that five (5) postal workers in the nearby Town of Fountain Hills
12 had tested positive for the Covid-19 virus.
13         108.   On or about that same day, April 3, 2020, Diana sent out a second letter to
14 the Rio Verde Board of Directors, alerting them to these urgent health and safety issues
15 and explaining that her March 30, 2020, letter was not a letter of resignation.
16         109.   On or about April 3, 2020, Rio Verde terminated Diana because of and in
17 retaliation for her complaints and efforts to protect her health and safety and the health
18 and safety of its residents and for her “whistleblowing” on its reasonably perceived
19 violations of the Arizona Constitution and Arizona statutes.
20         110.   Rio Verde’s actions constitute wrongful termination in violation of A.R.S.
21 § 23-1501(A)(3)(c)(ii).
22         111.   Diana has sustained losses and damages as the result of her wrongful
23 termination, including, without limitation, lost back pay and benefits and front pay and
24 benefits in amounts sufficient to fully compensate Plaintiff for all lost wages and
25 benefits and all future lost wages and benefits to be proved at trial.
26         112.   Diana has also suffered losses and damages as the result of her wrongful
27 termination, including, without limitation, for emotional distress, pain and suffering,
28                                               16
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 17 of 23




 1 harm to her status and reputation and other damages that she has incurred due to
 2 Defendant’s conduct.
 3         113.   Rio Verde’s conduct described above evidences an evil mind, in that such
 4 conduct was willful, malicious and performed with the intent to harm Diana, or with a
 5 conscious disregard of the likelihood of such harm, and Diana is therefore entitled to an
 6 award of punitive damages in an amount sufficient to punish Rio Verde for its wrongful
 7 conduct and to discourage others from engaging in such wrongful conduct.
 8         WHEREFORE, Plaintiff requests judgment against Defendant as follows:
 9                       For an award of losses and damages in both back pay and benefits
10 and front pay and benefits in amounts sufficient to fully compensate Plaintiff for all lost
11 wages and benefits and all future lost wages and benefits to be proved at trial;
12                       For an award of losses and damages for her pain and suffering,
13 emotional distress, harm to her reputation and other damages that she has incurred due
14 to Defendant’s conduct;
15                       For an award of punitive damages;
16                       For an award of her costs and reasonable attorney fees; and
17                       For such other and further relief as is proper and just.
18                                       COUNT FIVE
19                                    (Breach of Contract)
20                Plaintiff alleges all prior allegations in this Complaint.

21                As alleged, in 2017, Diana’s workload and hours working were taking a

22 heavy toll on her health and welfare.
23               Due to health conditions and the time required to fulfill her job duties,

24 Diana could not physically continue to fulfill her job duties without help.
25              She asked Rio Verde to provide her with help.

26                Rio Verde refused to provide her with the help she reasonably requested.

27
28                                               17
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 18 of 23




 1                From in or about March 2018 through March 2020, Diana had no other
 2 viable option but to obtain assistants to help her at the Rio Verde Post Office.
 3                Diana paid these assistants approximately $13.00 per hour to help her.
 4         121.   Diana has calculated the total amounts she paid these assistants to help her
 5 a combined total of $9,739.50, set forth on Exhibit B to this Complaint.
 6         122.   Diana would not have had to hire these assistants to help her during this
 7 period but for Rio Verde’s wrongfully misclassifying and treating her as an independent
 8 contractor rather than an employee.
 9         123.   Diana’s contract with Rio Verde misclassifies her as an “independent
10 contractor” rather than an employee.
11         124.   Diana’s contract with Rio Verde is a written contract of employment.
12         125.   Every Arizona contract of employment contains a covenant of good faith
13 and fair dealing implied by law as an essential term of the contract, whereby each party
14 is obligated to act fairly and in good faith and to refrain from any acts to deny the other
15 party the reasonable benefits of the contract.
16         126.   By failing and refusing to provide Diana with the help she requested and
17 needed, Rio Verde breached her employment contract and the covenant of good faith
18 and fair dealing by failing and refusing to pay her for the assistance she required to
19 fulfill her duties and failing to act fairly and in good faith and instead acting to deny her
20 the reasonable benefits of her contract.
21         127.   Diana has suffered losses and damages during the past 23 years comprised
22 of, without limitation, lost employee benefits, paid unemployment taxes that should
23 have been paid by Rio Verde, deprivation of workers’ compensation insurance and
24 benefits that should have been provided by Rio Verde and medical bills and associated
25 costs she incurred because of that, and other losses and damages in amounts to be
26 proved at trial.
27
28                                               18
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 19 of 23




 1         128.   Pursuant to, at her option, Article 12 of her contract with Rio Verde or
 2 A.R.S. § 12-341.01 and/or A.R.S. § 23-364(G), Rio Verde is liable to Diana for an
 3 award of her costs and attorney fees incurred in connection with this action.
 4         WHEREFORE, Plaintiff requests judgment against Defendant as follows:
 5                       For an award of damages in an amount to be proved at trial;
 6                       For prejudgment interest of all such liquidated amounts at the legal
 7 rate from the date the damages were incurred through the date of judgment;
 8                       For an award of her costs and reasonable attorney fees; and
 9                       For such other and further relief as is proper and just.
10                                       COUNT SIX
11                                    (Unjust Enrichment)
12                Plaintiff alleges all prior allegations in this Complaint.

13                As alleged, in 2018, Diana’s workload and hours working were taking a

14 heavy toll on her health and welfare.
15               Rio Verde refused to provide her with the help she reasonably requested

16 to be able to fulfill her job duties.
17                From in or about April 2018 through March 2020, Diana had no other

18 viable option but to obtain assistants to help her do her work at the Rio Verde Post
19 Office.
20                Diana paid these assistants approximately $13.00 per hour to help her.

21         134.   Diana has calculated the total amounts she paid these assistants to help her

22 a combined total of $9,739.50, set forth on Exhibit B to this Complaint.
23       135. Rio Verde has thus received a benefit in the amount of the fair value of the

24 necessary services it caused Diana to obtain and pay for in order to fulfill her job duties
25 for its benefit.
26         136.   Rio Verde has been enriched by the assistance Diana obtained and paid

27 for, and Diana has been correspondingly impoverished.
28                                               19
      Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 20 of 23




 1          137.   There is no legal justification for Rio Verde’s enrichment to the detriment
 2 of Diana.
 3          138.   It would be unconscionable and inequitable to permit Rio Verde to retain
 4 the value of the necessary services it caused Diana to obtain and pay for without
 5 compensating Diana.
 6
            139.   Diana has suffered losses and damages during the past 23 years comprised
 7 of, without limitation, lost employee benefits, paid unemployment taxes that should
 8
   have been paid by Rio Verde, deprivation of workers’ compensation insurance and
 9
   benefits that should have been provided by Rio Verde and medical bills and associated
10 costs she incurred because of that, and other losses and damages, the reasonable or fair
11
     market value of which will be proved at trial.
12
            140.   Rio Verde is liable to Diana for an award of her costs and attorney fees
13 incurred in connection with this action pursuant to A.R.S. § 12-341.01.
14
          WHEREFORE, Plaintiff requests judgment against Defendant as follows:
15
                        For damages in an amount to be proved at trial;
16
                        For prejudgment interest of all such liquidated amounts at the legal
17
     rate from the date the damages were incurred through the date of judgment;
18
                          For an award of her costs and reasonable attorney fees; and
19
                          For such other and further relief as is proper and just.
20
                                       COUNT SEVEN
21                        (Breach of Federal and State Public Policies)
22                 Plaintiff alleges all prior allegations in this Complaint.
23                 Rio Verde at all relevant times owed Diana a duty of due care.
24                 As alleged, Rio Verde misclassified her as an “independent contractor”
25 rather than an employee.
26                 Rio Verde’s actions in misclassifying and treating her as an “independent
27 contractor” rather than an employee were an intentional, reckless, grossly negligent or,
28                                                20
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 21 of 23




 1 at a minimum, negligent disregard and violation of her rights under federal and state
 2 laws and public policies.
 3         145.   Diana would not have had to hire these assistants to help her during this
 4 period but for Rio Verde’s wrongfully misclassifying and treating her as an independent
 5 contractor rather than an employee.
 6         146.   By failing and refusing to provide Diana with the help she requested and
 7 needed, Rio Verde breached federal and state public policies that require employers to
 8 hire and treat all employees as employees and to refrain from misclassifying them as
 9 purported independent contractors.
10         147.   Diana has suffered losses and damages during the past 23 years comprised
11 of, without limitation, lost employee benefits, paid unemployment taxes that should
12 have been paid by Rio Verde, deprivation of workers’ compensation insurance and
13 benefits that should have been provided by Rio Verde and medical bills and associated
14 costs she incurred because of that, and other losses and damages in amounts to be
15 proved at trial.
16         148.   Diana has also suffered damages for, without limitation, her deteriorated
17 health, pain and suffering and emotional distress in an amount to be proved at trial.
18         149.   Rio Verde’s conduct described above evidences an evil mind, in that such
19 conduct was willful, malicious and performed with the intent to harm Diana, or with a
20 conscious disregard of the likelihood of such harm, and Diana is therefore entitled to an
21 award of punitive damages in an amount sufficient to punish Rio Verde for its wrongful
22 conduct and to discourage others from engaging in such wrongful conduct.
23         WHEREFORE, Plaintiff requests judgment against Defendant as follows:
24                       For damages in an amount to be proved at trial;
25                       For an award of punitive damages;
26                       For an award of her costs and reasonable attorney fees; and
27                       For such other and further relief as is proper and just.
28                                               21
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 22 of 23




 1                                      COUNT EIGHT
 2                        (Violation of Arizona Paid Sick Time Law)

 3         150.   Plaintiff alleges all prior allegations in this Complaint.
 4         151.   Rio Verde employs 15 or more employees and was at all relevant times
 5 since July 1, 2017, was required to comply with A.R.S. § 23-371, et seq. (the “Arizona
 6 PST Law”) to provide Diana with 40 hours of paid sick time per year.
 7         152.   Diana’s was entitled receive to such benefits at all relevant times since
 8 July 1, 2017, during her employment with Rio Verde.
 9         153.   At no time during Diana’s employment with Rio Verde since July 1, 2017,
10 did Rio Verde provide Diana with the paid sick time mandated by Arizona law.
11         154.   Rio Verde’s failure to provide Diana with the paid sick time mandated by
12 the Arizona PST Law, including, without limitation, the anti-discrimination provisions
13 of A.R.S. § 23-372, A.R.S. § 23-374, and A.R.S. § 23-375.
14         155.   Rio Verde’s failure to provide Diana with the paid sick time mandated by
15 the Arizona PST Law entitled Diana to the amount of unpaid sick time for the last three
16 years, plus two times that amount as liquidated damages.
17         156.   Pursuant to, at her option, Article 12 of her contract with Rio Verde or
18 A.R.S. § 12-341.01 and/or A.R.S. § 23-364(G), Rio Verde is liable to Diana for an
19 award of her costs and attorney fees incurred in connection with this action.
20         WHEREFORE, Plaintiff requests judgment against Defendant as follows:
21                       For statutory liquidated damages pursuant to A.R.S. § 230-364(G)
22 in the principal amount of $150.00 per day from July 1, 2017, though the date of entry
23 of judgment;
24                       For pre-judgment interest on all such amounts at the legal rate from
25 July 1, 2017, though the date of judgment;
26                       For an award of her costs and reasonable attorney fees; and
27                       For such other and further relief as is proper and just.
28                                               22
     Case 2:20-cv-01159-SMB Document 1 Filed 06/11/20 Page 23 of 23




1              DATED this 11th day of June, 2020.
2                                    Jaburg & Wilk, P.C.
3
4
                                     /s/ David N. Farren
5                                    Jeffrey A. Silence
                                     David N. Farren
6                                    Alden A. Thomas
                                     Attorneys for Plaintiff
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         23
